     Case 1:19-cv-00152-DMT-CRH Document 155 Filed 10/06/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA

Ronald F. Fischer,                            )
                                              )
              Plaintiff,                      )
                                              )     ORDER
       vs.                                    )
                                              )
United States Life Insurance Company          )
in the City of New York and American          )
International Group, Inc., Disability         )
Insurance Specialists, LLC, and Hartford      )     Case No. 1:19-cv-152
Life and Accident Company,                    )
                                              )
              Defendants.                     )


       The court shall hold a status conference with the parties by telephone on October 9, 2020,

at 9:30 AM CDT. To participate in the conference, the parties should dial (877) 810-9415 and

enter access code 8992581.

       IT IS SO ORDERED.

       Dated this 6th day of October, 2020.

                                                    /s/ Clare R. Hochhalter
                                                    Clare R. Hochhalter, Magistrate Judge
                                                    United States District Court
